Citation Nr: 1018646	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1959 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction of the case was 
subsequently transferred to the RO in Reno, Nevada.  

In September 2009, the Board remanded the case to reschedule 
the appellant for a hearing and clarify the appellant's 
representation.  A July 2009 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
is located in the file, indicating the appellant's 
representative is Disabled American Veterans.  Additionally, 
Disabled American Veterans represented the appellant when he 
appeared before a Travel Board hearing in March 2010.  Thus, 
the Board finds that the RO substantially complied with the 
mandates of the remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

The evidence of record fails to establish that hypertension, 
initially clinically demonstrated many years after service, 
is etiologically related to active service or the appellant's 
service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not the result of or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for entitlement 
to service connection for hypertension, to include as 
secondary to diabetes mellitus, type II.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  In the appellant's December 2006 claim, June 2008 
notice of disagreement, and March 2010 Travel Board hearing, 
he identified private medical records concerning hypertension 
from Modoc Medical Center Clinic, Dr. W.S., and Sky Lakes 
Medical Center in Kalamath Falls concerning hypertension.  
Records from both medical centers and Dr. W.S. have been 
associated with the claims folder.  The appellant's Social 
Security Administration records have been associated with the 
file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2007 medical examination, 
which included an opinion as to whether the appellant's 
hypertension was related to his diabetes mellitus, type II.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

The appellant contends that he has hypertension due to his 
diabetes mellitus, type II.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509. 512 (1998).

As to aggravation of nonservice-connected disabilities, 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice- connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310(b).

The appellant is presently service-connected for diabetes 
mellitus, type II.  The appellant contends that he has 
hypertension as a result of his service-connected diabetes 
mellitus, type II.  A July 2009 private medical record 
reflects that the appellant has chronic hypertension.  
Additional private medical records and a June 2007 VA 
examination report also reflect that the appellant has  been 
diagnosed with hypertension.  Thus, the appellant has a 
current disability for VA purposes, satisfying the first 
element of service connection. 

Regarding an in-service diagnosis, the appellant's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for high blood pressure or hypertension.  An 
October 1959 enlistment medical examination report reflects 
that the appellant's blood pressure was reported as 144/88.  
A November 1967 separation examination report indicates that 
the appellant's blood pressure was 120/86.  For VA rating 
purposes, 'hypertension' means that diastolic blood pressure 
is predominately 90 millimeter (mm) or greater; 'isolated 
systolic hypertension' means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See VA Standard Forms 88 and 
89, November 15, 1967; see also 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2009).  

There is no record of complaints, treatment, or diagnosis of 
hypertension in service or within one year of discharge from 
service.  There is also no competent evidence of record 
establishing that the appellant's hypertension had its onset 
in service or within one year of discharge, or establishing a 
nexus between hypertension and service.  Indeed, the 
appellant has not contended that his hypertension was caused 
directly by service.  Instead, the appellant has claimed that 
his hypertension was secondary to his service-connected 
diabetes.  Thus, the Board finds the evidence fails to 
demonstrate that the appellant's hypertension is proximately 
due to or the result service.  Service connection on a 
direct-incurrence basis must be denied.  See Pond, supra.  
The Board notes that the appellant had active service in 
Vietnam during the Vietnam era, is presumed to have been 
exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a 
disease presumptively associated with exposure to Agent 
Orange, see 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The first evidence of elevated blood pressure after the 
appellant's service is a November 1996 private medical record 
noting the appellant's blood pressure was a little high.  A 
December 1999 private medical record notes that the appellant 
was positive for hypertension.  The other reports of the 
onset of hypertension within the record vary.  In the March 
2009 hearing, the appellant stated that he believed he had 
been receiving medication for hypertension since 1998.  A 
July 2009 letter from the appellant's physician, Dr. W.S., 
D.O., indicates the appellant was diagnosed with hypertension 
on April 7, 1999.  A June 2007 letter from Dr. W.S. states 
that the appellant was initially seen at his clinic on June 
15, 1995, and at that time he was hypertensive.  Although the 
exact date of diagnosis of hypertension is not evident from 
the record, the medical evidence indicates that hypertension 
was not diagnosed until the 1990s at the earliest, more than 
20 years after service.  

The appellant was afforded a VA examination in June 2007.  At 
that time, the VA examiner confirmed the diagnosis of 
hypertension.  The VA examiner noted that the appellant had 
been diagnosed with diabetes mellitus, type II, at least 5 
years ago, in 2002.  The appellant's blood pressure readings 
were 138/68, 126/69, and 132/72.  The VA examiner noted that 
hypertension is a diagnosis potentially related to diabetes 
mellitus, type II.  However, the VA examiner found 
hypertension was not a complication of diabetes.  The VA 
examiner noted that the appellant had proteinuria, but no 
evidence of chronic kidney disease.  He also had obesity and 
sleep apnea, which can contribute to hypertension.  The VA 
examiner further opined that the appellant's hypertension was 
not worsened or increased by the appellant's diabetes.  The 
VA examiner noted the appellant's diabetes was in good 
control.  

While the appellant's private medical records contain 
numerous entries of treatment and diagnoses of hypertension, 
the appellant's record is silent as to medical evidence of a 
nexus between his service-connected diabetes and his current 
diagnosis of hypertension.  In the March 2010 hearing, the 
appellant noted that Dr. W.S. told him that it was possible 
that his hypertension came about because he had diabetes, but 
he would have to do an extended study on it.  However, he did 
not state that Dr. W.S. had opined there was a nexus between 
the appellant's hypertension and his diabetes.  None of the 
records from Dr. W.S. indicate that there was a nexus between 
the appellant's hypertension and diabetes mellitus.   

As far as the appellant's contentions that his hypertension 
is the result of the service-connected diabetes, the Board 
finds that the preponderance of the evidence is against 
causation.  The Board recognizes that the appellant is 
competent to report his symptoms but as to etiology, he has 
not been shown to be competent to link his claimed disorder 
to his service-connected diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that a lay witness 
can provide an "eye-witness" account of visible symptoms, 
but cannot offer evidence that requires medical knowledge, 
such as causation or etiology of a disease or injury.)  The 
appellant is competent to comment on his symptoms, but not 
the cause.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Therefore, although the statements of the 
appellant offered in support of his claim have been given 
full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between hypertension and service-connected 
diabetes.  The June 2007 VA examiner noted that the 
appellant's obesity and sleep apnea can also contribute to 
hypertension.  While the appellant's private medical records 
indicate he has hypertension and diabetes, none of the 
appellant's private providers have noted that the appellant's 
diabetes is the proximal cause of his hypertension, or that 
his hypertension has been permanently aggravated beyond its 
normal course of progression as a result of his diabetes.  
The Board places more weight on the VA examiner's 
understanding of the etiological causes of hypertension more 
than the appellant's understanding of such causes.

In the evaluation of aggravation of a nonservice-connected 
disability by a service-connected disability, the VA is to 
establish a baseline based on the severity of the nonservice-
connected disability, then evaluate whether any additional 
disability is a result of a service-connected condition.  See 
38 C.F.R. § 3.310(b) above.  In this case, the appellant has 
had hypertension since the 1990s.  The June 2007 VA 
examination report indicates the appellant was diagnosed with 
diabetes mellitus, type II, in approximately 2002, several 
years after the hypertension diagnosis.  The June 2007 
examination report does not identify any symptoms which the 
appellant suffers which he would not in the absence of the 
service-connected diabetes.  Similarly, the appellant has not 
identified and the evidence does not specify whether the 
frequency and severity of symptoms is greater than in the 
absence of the service-connected disability.  The June 2007 
VA examination report notes that the appellant's hypertension 
has been stable since onset.  The June 2007 VA examiner found 
the appellant's hypertension was not worsened or increased by 
the appellant's diabetes.  Thus, the Board finds that the 
preponderance of the evidence is against the appellant's 
contentions of aggravation of a nonservice-connected 
disability by a service-connected disability.  

In sum, the competent evidence does not establish that the 
appellant's currently-diagnosed hypertension had its onset in 
service or within a year following service, or that it is 
etiologically related to service.  The record establishes 
that, the appellant was diagnosed with hypertension more than 
twenty years after service.  The appellant himself has not 
asserted that he has had hypertension since service.  In the 
March 2010 hearing, the appellant stated that he has had high 
blood pressure since approximately 1998.  This significant 
lapse of time is highly probative evidence against the 
appellant's claim of a nexus between a current hypertension 
and active military service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that a significant lapse in 
time between service and post-service medical treatment may 
be considered in the analysis of a service connection claim).  
Moreover, the medical evidence of record reflects that the 
appellant was diagnosed with diabetes mellitus, type II, 
after being diagnosed with hypertension.  The appellant's 
record does not contain medical evidence to demonstrate that 
his hypertension is related to his service-connected diabetes 
mellitus, Type II.  In fact, the VA examination of record 
found the appellant's hypertension was not caused by or 
worsened by the appellant's diabetes.  Therefore, the 
appellant's claim for service connection for hypertension 
secondary to diabetes must be denied.

As the preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, is 
denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


